DETAILED ACTION

Claims 1-3, 5-9 and 11-13 are currently pending in the application and have been examined. Claims 1, 5-7, 11 and 12 have been amended. Claims 4 and 10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 was filed after the mailing date of the application was filed on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The objections to the drawings and specification as well as the rejections under 35 USC § 112(b) have been overcome by Applicants’ amendments filed 09/18/2022.
Applicant's arguments filed 09/18/2022 have been fully considered but they are not persuasive. Upon further examination of claims 4 and 10 it was found that the prior art teaches this limitation (same for both claims) and should not have been indicated as allowable subject matter. As such, this limitation is shown in the rejection of independent claims 1 and 7 below. Also, it was found that the limitation of claims 4 and 10, “wherein the first control signal is inverted with a second control signal” is not supported by the specification and, therefore, is rejected under 35 USC § 112(a) for failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 7:
These claims recite the limitation “wherein the first control signal is inverted with a second control signal”, which fails to comply with the enablement requirement. Paragraphs [0035]-[0036] of Applicants’ specification clearly teaches that the first control signal is the inversion of the second control signal (i.e. Herein, the first control signal CS1 is the inversion signal of the second control signal CS2, ¶ [0035]), not the first control signal is inverted with a second control signal. Therefore, these claims are rejected for failing to comply with the enablement requirement.
Claims 2, 3, 5, 6, 8, 9, and 11-13:
These claims are also rejected because they depend on a base rejected claim and have the same problems of failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-8539293), hereinafter Lee, in view of Gizdarski et al., (US-10908213).
Lee teaches a core partition circuit (Fig. 3A, integrated circuit 300 for a compression mode scan test), receiving an input signal (Fig. 3A, SI_1 and SI_2), wherein the core partition 2circuit comprises: 
3a first decompression circuit (Fig. 3A, first decompressor 313), configured to receive and decompress the input signal (Fig. 3A, SI_1); 
4a second decompression circuit (Fig. 3A, second decompressor 323), configured to receive and decompress the input 5signal (Fig. 3A, SI_2, Can be the same as SI_1); 
6a first switching circuit (Fig. 3A, first and second MUXs 360 and 370), coupled to the first decompression circuit (Fig. 3A, first decompressor 313) and the second 7decompression circuit (Fig. 3A, second decompressor 323), and configured to output an output signal of the first 8decompression circuit or an output signal of the second decompression 9circuit according to a first control signal (Fig. 3A, CTL_1); 
10a wrapper scanning circuit (Fig. 3A, The second block 350 includes a third scan chain 321 and an interface scan chain 322), coupled to the first switching circuit (Fig. 3A, first and second MUXs 360 and 370), and configured to 11receive the output signal of the first decompression circuit (Fig. 3A, first decompressor 313) or the output 12signal of the second decompression circuit (Fig. 3A, second decompressor 323) to scan an internal circuit of the core 13partition circuit (third scan chain 321) or a port of the core partition circuit (interface scan chain 322) and output a first 14internal logic or a port logic of the core partition circuit; 
15a first compression circuit (Fig. 3A, first compressor 314), coupled to the wrapper scanning circuit and configured 16to receive the first internal logic of the core partition circuit and compress 17an internal logic of the core partition circuit according to the first internal 18logic; 
19a second compression circuit (Fig. 3A, second compressor 324), coupled to the wrapper scanning circuit and 20configured to receive and compress the port logic of the core partition 21circuit.
Lee also teaches the first control signal is the inversion of a second control signal (reworded to reflect the specification, paragraphs [0035]-[0036]. Also, see 101 rejection) in that while a test clock CLK is input to the integrated circuit 300, the first control signal CTL_1 for the scan test of the first module 310 is input at a logic high and a second control signal CTL_2 for the scan test of the second module 320 is input at a logic low. (Col. 6, ll. 44-58). And while a test clock CLK is input to the integrated circuit 300, a second control signal CTL_2 for the test of the second module 320 is input at a logic high and the first control signal CTL_1 for the test of the first module 310 is input at a logic low. (Col. 7, ll. 9-23).
22Lee does not explicitly teach “a second switching circuit, coupled to the first compression circuit and the second 23compression circuit, and configured to output a compressed internal logic 24of the core partition circuit or a compressed port logic of the partition circuit 25according to the first control signal”. However, Gizdarski teaches in an analogous art the claimed second switching circuit in multiplexer 205 (Fig. 2), which receives the two outputs from Registers R3 and R4 of compactor 204. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Lee to add Gizdarski multiplexer 205 to receive outputs SO_1 and SO_2 from the first compressor 314 and second compressor 324, respectively and be controlled by CTL_1. The artisan would be motivated to do so because it would enable Lee to selectively route the output results of first compressor 314 and second compressor 324 back to a tester or host for analysis, (Gizdarski, Col. 9, ll. 5-8).
Claim 7:
Lee teaches a testing device (Fig. 3A, integrated circuit 300 for a compression mode scan test), receiving an input signal (Fig. 3A, SI_1 and SI_2), wherein the testing device comprises:
 a compression logic circuit (Fig. 3A, third module 380); and 
a first core partition circuit (Fig. 3A, second block 350), comprising: 
a first decompression circuit (Fig. 3A, first decompressor 313), configured to receive and decompress the input signal (Fig. 3A, SI_1); 
a second decompression circuit (Fig. 3A, second decompressor 323), configured to receive and decompress the input signal (Fig. 3A, SI_2, Can be the same as SI_1); 
a first switching circuit (Fig. 3A, first and second MUXs 360 and 370), coupled to the first decompression circuit (Fig. 3A, first decompressor 313) and the second decompression circuit (Fig. 3A, second decompressor 323), and configured to output an output signal of the first decompression circuit or an output signal of the second decompression circuit according to a first control signal (Fig. 3A, CTL_1); 
a wrapper scanning circuit (Fig. 3A, The second block 350 includes a third scan chain 321 and an interface scan chain 322), coupled to the first switching circuit (Fig. 3A, first and second MUXs 360 and 370), and configured to receive the output signal of the first decompression circuit (Fig. 3A, first decompressor 313) or the output signal of the second decompression circuit (Fig. 3A, second decompressor 323) to scan an internal circuit of the first core partition circuit (third scan chain 321) or a port logic of the first core partition circuit (interface scan chain 322) and output a first internal logic or a port logic of the first core partition circuit; 
a first compression circuit (Fig. 3A, first compressor 314), coupled to the wrapper scanning circuit and configured to receive the first internal logic of the first core partition circuit and compress an internal logic of the first core partition circuit according to the first internal logic; 
a second compression circuit (Fig. 3A, second compressor 324), coupled to the wrapper scanning circuit and configured to receive and compress the port logic of the first core partition circuit.
Lee also teaches the first control signal is the inversion of a second control signal (reworded to reflect the specification, paragraphs [0035]-[0036]. Also, see 101 rejection) in that while a test clock CLK is input to the integrated circuit 300, the first control signal CTL_1 for the scan test of the first module 310 is input at a logic high and a second control signal CTL_2 for the scan test of the second module 320 is input at a logic low. (Col. 6, ll. 44-58). And while a test clock CLK is input to the integrated circuit 300, a second control signal CTL_2 for the test of the second module 320 is input at a logic high and the first control signal CTL_1 for the test of the first module 310 is input at a logic low. (Col. 7, ll. 9-23).
Lee does not explicitly teach “a second switching circuit, coupled to the first compression circuit and the second compression circuit, and configured to output a compressed internal logic of the first core partition circuit or a compressed port logic of the partition circuit according to the first control signal”. However, Gizdarski teaches in an analogous art the claimed second switching circuit in multiplexer 205 (Fig. 2), which receives the two outputs from Registers R3 and R4 of compactor 204. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Lee to add Gizdarski multiplexer 205 to receive outputs SO_1 and SO_2 from the first compressor 314 and second compressor 324, respectively and be controlled by CTL_1. The artisan would be motivated to do so because it would enable Lee to selectively route the output results of first compressor 314 and second compressor 324 back to a tester or host for analysis, (Gizdarski, Col. 9, ll. 5-8).
As such, Lee in view of Gizdarski teaches wherein when the testing device operates in an internal test mode, the first core partition circuit operates independently (the first MUX 360 may select a signal from the second decompressor 323 when the first control signal CTL_1 is "0", Col. 2, ll. 54-59, col. 8, ll. 9-23 and Fig. 3B and discussion therein); and wherein when the testing device operates in an external test mode, the first core partition circuit and the compression logic circuit operate simultaneously (the first MUX 360 may select a signal from the first decompressor 313 when the first control signal CTL_1 is "1", Col. 2, ll. 54-59, col. 8, ll. 9-23 and Fig. 3B and discussion therein).

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casarsa et al. (US-20070283200) teaches A scan compression architecture for a design for testability compiler used in system-on-chip software design tools includes a first scan architecture including a first scan compressor/decompressor configuration connected to a first predetermined set of pins, and a second scan architecture including a second scan compressor/decompressor configuration connected to a subset of the pins. The first scan architecture is selectively enabled for executing a scan test with a low time. The second scan architecture is for executing a scan test with high parallelism. (Abstract, Figs. 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/29/2022